Citation Nr: 9914266	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-27 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation of residuals of a left 
knee injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to January 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO) which continued the evaluation of the 
veteran's service-connected knee disorder at 10 percent 
disabling.  Subsequently, in an August 1998 decision, the 
evaluation was raised to 20 percent; however, the veteran 
maintains she is entitled to a higher evaluation.


REMAND

The veteran has service connection for an April 1975 knee 
injury.  In her January 1999 hearing, the veteran testified 
that she has received periodic treatment for her knee 
disorder from the Portland VA medical facility as recently as 
January 1999, that she had an MRI performed at Oregon Health 
Science University in Portland, Oregon in October 1998, and 
that she had been treated at Kaiser Permanente in Salem, 
Oregon for her knee disorder.  The claims file does not 
contain records of this treatment, and therefore these 
records have not been considered by the RO.  It is also noted 
that an April 1998 VA examination indicates x-rays were 
taken, and these are not of record.  The veteran's claim for 
an increased evaluation is well grounded because it alleges 
an increase in severity of symptomatology.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, the statutory 
duty to assist is triggered, and the RO must assist in the 
retrieval of absent records.  See 38 U.S.C.A. § 5107(a) 
(1991).

The veteran has had several VA compensation and pension 
examinations for her service-connected residuals of a left 
knee injury, including the most recent performed in April 
1998.  The Board regards this most recent examination as 
adequate to evaluate the veteran's current level of 
disability.  However, in view of the fact that the veteran 
has received ongoing treatment as yet undocumented in the 
claims file, the Board finds that it would assist in 
evaluation of the claim if the physician who examined the 
veteran in April 1998, provides a supplemental report after 
reviewing the recent treatment records.  If that examining 
physician is unavailable to assist with the Board's request, 
a new examination will be necessary.

In light of the foregoing, this case is REMANDED to the RO 
for the following action:

1.  The RO should obtain all treatment 
records relating to the veteran's knee 
disorder, including those from Kaiser 
Permanente of Salem, Oregon; from the 
Portland VA medical facility, including 
records of x-rays performed in April 
1998; and from Oregon Health Science 
University in Portland, Oregon, including 
an October 1998 MRI.

2.  After the above records have been 
obtained and associated with the claims 
file, the RO should forward the claims 
file to the physician who examined the 
veteran in April 1998.  If that examiner 
is not available,  the claims file should 
be given to another physician.  The 
physician is to review the April 1998 
examination report, together with the 
reports of prior medical examinations 
referable to the left knee, and the  
recent treatment records.  The physician 
is to indicate whether the April 1998 
examination findings should be 
supplemented.  If the physician believes 
a new examination is needed in light of 
the recent treatment records, one should 
be conducted.  In conjunction with this 
examination, the claims file and a copy 
of this REMAND must be made available to 
the examiner for review.

3.  The RO should then review the 
expanded claims file and readjudicate the 
veteran's claim for an increased 
evaluation.  If the benefit sought on 
appeal remains denied, both the veteran 
and her representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence she desires to have considered in connection with 
her current appeal.  No action is required of the veteran 
until she is otherwise notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




